Exhibit 10.3

SECOND AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is made and entered into as of the 9th day of October, 2007, by and
between CABANA BEACH OF SAN MARCOS, L.P., a Delaware limited partnership, and
CABANA SOUTH BEACH APARTMENTS LP, a Delaware limited partnership (collectively,
“Seller”), and EXCELSIOR LASALLE PROPERTY FUND, INC., a Maryland corporation
(“Purchaser”).

R E C I T A L S

WHEREAS, Seller and Purchaser entered into that certain Real Estate Purchase and
Sale Agreement with an effective date of September 13, 2007, a amended by that
certain First Amendment to Real Estate Purchase and Sale Agreement dated as of
October 1, 2007 (collectively, the “Purchase Agreement”), whereby Seller agreed
to sell to Purchaser, and Purchaser agreed to purchase from Seller that certain
real property commonly known as Cabana Beach Apartments and located at 1250
Sadler Drive, San Marcos, Texas, and Cabana Beach Apartments and located at 1601
SW 51st Terrace. Gainesville, Florida, as more particularly described in the
Purchase Agreement (the “Property”); and

WHEREAS, Seller and Purchaser desire to amend the Purchase Agreement as provided
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements set forth herein, Seller and Purchaser agree as follows:

 

  1. The above recitals are incorporated herein by reference and made a part
hereof.

 

  2. All initially capitalized terms that are not otherwise defined in this
Amendment shall have the meaning ascribed to such term in the Purchase
Agreement.

 

  3. At Closing, Seller shall grant to Purchaser a credit against the Purchase
Price in the amount of Four Hundred Forty Four Thousand Six Hundred Seventy and
No/100 Dollars ($444,670.00) with respect to the Gainesville Property and Two
Hundred Twenty Two Thousand Three Hundred Thirty and No/100 Dollars
($222,330.00) with respect to the San Marcos Property.

 

  4. Section 2.4 of the Purchase Agreement is amended as follows:

 

  (a) The dollar amount [****] is deleted and the dollar amount [****] is
inserted in its place.

 

  (b) The dollar amount [****] is deleted and the dollar amount [****] is
inserted in its place.

 

  5. The date “October 9, 2007” in Section 5.2 of the Purchase Agreement (as
amended by the First Amendment) is hereby deleted and the date “October 11,
2007” is inserted in its place.

 

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934. Material filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

  6. Schedule 2.4 to the Purchase Agreement is deleted in its entirety and
Schedule 2.4 attached hereto is inserted in its place.

 

  7. Except as amended above, the Purchase Agreement remains unmodified and in
full force and effect in accordance with its terms and provisions.

 

  8. This Amendment may be executed in multiple facsimile counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same instrument.

[The balance of this page has intentionally been left blank. Signature page
follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have executed this Amendment on the
date set forth above.

 

SELLER

CABANA BEACH OF SAN MARCOS, L.P.,

a Delaware limited partnership

By:  

Cabana Beach of San Marcos GP, Inc.,

a Florida corporation, its general partner

  By:  

/s/ David H. Fort

  Name:   David H. Fort   Title:   C.E.O., Fort Group

CABANA SOUTH BEACH APARTMENTS LP,

a Delaware limited partnership

By:  

Cabana SB of Gainesville, Inc.,

a Florida corporation, its general partner

  By:  

/s/ David H. Fort

  Name:   David H. Fort   Title:   C.E.O., Fort Group PURCHASER

EXCELSIOR LASALLE PROPERTY FUND, INC.,

a Maryland corporation

By:  

LaSalle Investment Management, Inc.,

a Maryland corporation, its Advisor

  By:  

/s/ Christine M. Akins

  Name:   Christine M. Akins   Title:   Senior Vice President

 

3